



Exhibit 10.1


PEBBLEBROOK HOTEL TRUST


Form of Share Award Agreement (time-based vesting) for Executive Officers




THIS SHARE AWARD AGREEMENT (this “Agreement”), dated as of the __ day of
_________, 20__, governs the Share Award granted by PEBBLEBROOK HOTEL TRUST, a
Maryland real estate investment trust (the “Company”), to
_________________________ (the “Participant”), in accordance with and subject to
the provisions of the Company’s 2009 Equity Incentive Plan, as amended and
restated effective July 10, 2012, as amended through February 15, 2017 (the
“Plan”). A copy of the Plan has been made available to the Participant. All
terms used in this Agreement that are defined in the Plan have the same meaning
given them in the Plan.


1.    Grant of Share Award. In accordance with the Plan, and effective as of
________ __, 20__ (the “Date of Grant”), the Company granted to the Participant,
subject to the terms and conditions of the Plan and this Agreement, a Share
Award of _______ Common Shares (the “Share Award”).


2.    Vesting. The Participant’s interest in the Common Shares covered by the
Share Award shall become vested and nonforfeitable to the extent provided in
paragraphs (a), (b), (c), (d), (e) and (f) below.


(a)    Continued Employment. The Participant’s interest in one-third of the
Common Shares covered by the Share Award shall become vested and nonforfeitable
on January 1, 20__ if the Participant remains in the continuous employ of the
Company or an Affiliate from the Date of Grant until such date. The
Participant’s interest in an additional one-third of the Common Shares covered
by the Share Award shall become vested and nonforfeitable on January 1, 20__ if
the Participant remains in the continuous employ of the Company or an Affiliate
from the Date of Grant until such date. The Participant’s interest in the
remaining one-third of the Common Shares covered by the Share Award shall become
vested and nonforfeitable on January 1, 20__ if the Participant remains in the
continuous employ of the Company or an Affiliate from the Date of Grant until
such date.


(b)    Change in Control. The Participant’s interest in all of the Common Shares
covered by the Share Award (if not sooner vested), shall become vested and
nonforfeitable on a Control Change Date if the Participant remains in the
continuous employ of the Company or an Affiliate from the Date of Grant until
such Control Change Date.


(c)    Death or Disability. The Participant’s interest in all of the Common
Shares covered by the Share Award (if not sooner vested), shall become vested
and nonforfeitable on the date that the Participant’s employment by the Company
and its Affiliates ends if (i) such employment ends on account of the
Participant’s death or permanent and total disability (as defined in Code
section 22(e)(3)) and (ii) the Participant remains in the continuous employ of
the Company or an Affiliate from the Date of Grant until such date of death or
permanent and total disability.


(d)    Termination of Employment Without Cause. The Participant’s interest in
all of the Common Shares covered by the Share Award (if not sooner vested),
shall become vested and nonforfeitable on the date that the Participant’s
employment by the Company and its Affiliates ends if (i)





--------------------------------------------------------------------------------





such employment is terminated by the Company or an Affiliate without Cause and
(ii) the Participant remains in the continuous employ of the Company or an
Affiliate from the Date of Grant until such date of termination. For purposes of
this Agreement, the term “Cause” means that the Board concludes, in good faith
and after reasonable investigation, that (i) the Participant has been charged by
the United States or a State or political subdivision thereof with conduct which
is a felony under the laws of the United States or any State or political
subdivision thereof; (ii) the Participant engaged in conduct relating to the
Company constituting material breach of fiduciary duty, willful misconduct
(including acts of employment discrimination or sexual harassment) or fraud;
(iii) the Participant breached the Participant’s obligations or covenants
restricting the recruitment of Company or Affiliate employees to work for
another employer set forth in an agreement with the Company in any material
respect; or (iv) the Participant materially failed to follow a proper directive
of the Board within the scope of the Participant’s duties (which shall be
capable of being performed by the Participant with reasonable effort) after
written notice from the Board specifying the performance required and the
Participant’s failure to perform within 30 days after such notice. For this
purpose, no act, or failure to act, on the Participant’s part shall be deemed
“willful” unless done, or omitted to be done, by the Participant not in good
faith or if the result thereof would be unethical or illegal.


(e)    Termination of Employment for Cause. If the Participant’s employment by
the Company or its Affiliates ends on account of a termination of the
Participant’s employment by the Company or an Affiliate for Cause and if the
Participant remains in the continuous employ of the Company or an Affiliate from
the Date of Grant until the date of such termination, the Participant’s interest
in all of the Common Shares covered by the Share Award (if not sooner vested)
shall be forfeited; provided, however, that in the event the Participant is
terminated for Cause as defined in clause (i) of paragraph (2)(d) and the
Participant is subsequently acquitted of the act or acts referred to therein,
then the Participant shall be deemed for purposes of this Agreement to have been
terminated without Cause as of the date of the termination and the Participant’s
interest in the Common Shares covered by the Share Award shall become vested and
nonforfeitable to the extent provided in paragraph 2(d) notwithstanding that a
number of the Common Shares covered by the Share Award may have been previously
forfeited due to the termination of the Participant's employment for Cause based
on such charge.


(f)    Termination of Employment by the Participant for Good Reason. The
Participant’s interest in all of the Common Shares covered by the Share Award
(if not sooner vested), shall become vested and nonforfeitable on the date that
the Participant’s employment by the Company and its Affiliates ends if (i) such
employment is terminated by the Participant for Good Reason as defined in, and
in accordance with the terms of, that certain Change-in-Control Severance
Agreement entered into as of _________ __, 20__ by and between the Company and
the Participant and (ii) the Participant remains in the continuous employ of the
Company or an Affiliate from the Date of Grant until such date of termination.


Except as provided in this Section 2, any Common Shares covered by the Share
Award that are not vested and nonforfeitable on or before the date that the
Participant’s employment by the Company and its Affiliates ends shall be
forfeited on the date that such employment terminates.


3.    Transferability. Common Shares covered by the Share Award that have not
become vested and nonforfeitable as provided in Section 2 cannot be transferred.
Common Shares covered by the Share Award may be transferred, subject to the
requirements of applicable securities laws, after they become vested and
nonforfeitable as provided in Section 2.







--------------------------------------------------------------------------------





4.    Shareholder Rights. On and after the Date of Grant and prior to their
forfeiture, the Participant shall have all of the rights of a shareholder of the
Company with respect to the Common Shares covered by the Share Award, including
the right to vote the shares and to receive, free of all restrictions, all
dividends declared and paid on the shares. Notwithstanding the preceding
sentence, the Company shall retain custody of any certificates evidencing the
Common Shares covered by the Share Award until the date that the Common Shares
become vested and nonforfeitable and the Participant hereby appoints the
Company’s Secretary as the Participant’s attorney in fact, with full power of
substitution, with the power to transfer to the Company and cancel any Common
Shares covered by the Share Award that are forfeited under Section 2.


5.    No Right to Continued Employment. The grant of the Share Award does not
give the Participant any rights with respect to continued employment by the
Company or an Affiliate.


6.    Governing Law. This Agreement shall be governed by the laws of the State
of Maryland except to the extent that Maryland law would require the application
of the laws of another State.


7.    Conflicts. In the event of any conflict between the provisions of the Plan
as in effect on the Date of Grant and this Agreement, the provisions of the Plan
shall govern. All references herein to the Plan shall mean the Plan as in effect
on the Date of Grant.


8.    Participant Bound by Plan. The Participant hereby acknowledges that a copy
of the Plan has been made available to the Participant and the Participant
agrees to be bound by all the terms and provisions of the Plan.


9.    Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon the Participant and his or her successors
in interest and the Company and any successors of the Company.


[signature page follows]





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
as of the date first set forth above.




PEBBLEBROOK HOTEL TRUST
 
PARTICIPANT
 
 
 
By: ________________________
 
___________________________
 
 
 
Title:________________________
 
___________________________






